UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1413


YVETT C. RUDOLPH,

                Plaintiff – Appellant,

          v.

BUNCOMBE COUNTY GOVERNMENT; AMANDA STONE; MARTIN PHILLIPS,
"Marty"; ANN LUNSFORD,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cv-00203-MR-DLH)


Submitted:   July 31, 2012                 Decided:   August 14, 2012


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yvett C. Rudolph, Appellant Pro Se. Thomas Joseph Doughton, Amy
Lynn Rich, DOUGHTON & RICH, PLLC, Winston-Salem, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Yvett       Rudolph       appeals     the     district      court’s       order

granting summary judgment in favor of Buncombe County Department

of    Social     Services,        Amanda      Stone,      Martin     Phillips,      and   Ann

Lunsford       (collectively,          “Appellees”)         in    Rudolph’s      employment

discrimination suit.              We affirm.

               As     a    preliminary        matter,       we    note    that     Rudolph’s

informal brief makes reference to the transcript of the summary

judgment hearing.               This transcript has not been included in the

record on appeal.               An appellant has the burden of including in

the    record       on     appeal      a     transcript      of    all     parts    of    the

proceedings material to the issues raised on appeal.                                Fed. R.

App. P. 10(b); 4th Cir. R. 10(c).                         An appellant proceeding on

appeal     in       forma       pauperis      is     entitled      to     transcripts      at

government expense only in certain circumstances.                                28 U.S.C.

§ 753(f)        (2006).           Even       assuming      Rudolph       properly     sought

preparation         of     the    transcript         at    government’s      expense,       we

conclude       that       she    has   not    made    the    requisite      showing,      and

accordingly deny her request.                   See Liteky v. United States, 510
U.S. 540, 555-56 (1994); see generally Fed. R. App. P. 10(b)(2);

Keller v. Prince George’s Cnty., 827 F.2d 952, 954 n.1 (4th Cir.

1987).

               Turning to Rudolph’s substantive claims, she asserts

that the district court exhibited bias against her.                                 However,

                                                2
this     claim   is,     in   essence,       a    reflection    of   Rudolph’s

dissatisfaction with the district court’s substantive rulings.

Rudolph’s pleadings and the available record — including the

court’s thorough and well-reasoned orders and opinion — provide

no basis for concluding that the district court or magistrate

judge exhibited any bias against Rudolph.                See Liteky, 510 U.S.

at 555-56.       As to Rudolph’s remaining arguments on appeal, we

have   thoroughly      reviewed   the    record    and   find   no   reversible

error.     Accordingly, we affirm the district court’s grant of

summary judgment to Appellees and the imposition of costs.

            We deny Rudolph’s motion to supplement the record.              We

decline Appellees’ request to enjoin Rudolph from filing further

proceedings without permission.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                        3